DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Election/Restrictions
Applicant’s election without traverse in the reply filed on 11/09/2021, is acknowledged.
Applicants’ elected the species:  
    PNG
    media_image1.png
    141
    287
    media_image1.png
    Greyscale
 , which is a species of genus formula (III) of base claim 1, wherein X1 is N; X2 is CR6II; X3 is CR6III; X4 is CR6IV; R1 is CO2H; R2a and R2b combine to form –C(=O); R3a is tert-butyl; R3b is H; R4a is H; R4b is H; R6H is OMe; R6III is OCH2CH2CH2OMe; R7 is H; Z is CR12; R12 is H; bond a is a single bond; and bond b is a single bond, wherein R6II is –OMe and R6IV
A search for the elected species of formula III of claim 1 using the Registry, HCaplus, and Casreact databases of STN did not retrieve any prior art.  See “SEARCH 6” in enclosed search notes.
An extended Markush search for any compound of the following sub-genus 
    PNG
    media_image2.png
    347
    505
    media_image2.png
    Greyscale
 from formula III of claim 1 (using the Registry, HCaplus, and Casreact databases of STN) did not retrieve any prior art due to the constraints of the two embodiments (i) and (ii) for R2a, R2b, and R7 (pages 8-9 of claims).  None of the retrieved hits had R2a and R2b combined to form oxo (=O) or R2a
An extended Markush search for a phenanthroline-like compound 
    PNG
    media_image3.png
    401
    509
    media_image3.png
    Greyscale
 retrieved applicable prior art.  See “SEARCH 8” in enclosed search notes.
A review of “SEARCH 6”, “SEARCH 7”, and “SEARCH 8” by inventor and assignee/owner names did not retrieve any double patent references.
Furthermore, a review by inventor and assignee/owner names within PALM and PE2E SEARCH Databases did not retrieve any double patent or prior art references.  See “SEARCH 1” through “SEARCH 4” in enclosed search notes.
Please note that Markush search procedure applies in finding prior and double patent art for this application.  Thus, the scope of search utilized to date determines what, if any, prior art and double patent art was retrieved and made of record.  The full scope of embodiment (c) of claim 1 and claim 1 itself has not been searched.
Examiner envisions many more rounds of RCE to conduct additional Markush search extensions which are likely to retrieve applicable prior art for all embodiments of (c) of base claim 1 (remember, one prior art rejection/search extension per Office Action; additional searching is not conducted in After Final).  Then, additional RCEs will 
Applicants’ elected species and extended Markush searches conducted to date read on claims 1, 6-9, 11-12, and 14-33.
Claims 2 and 4 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 11/09/2021.
The next Office Action can properly be made FINAL if:
(1)	Applicants fail to overcome any rejection made in this Office Action; and/or 
(2)	Applicants overcome the prior art rejection, below, which requires an extended Markush search in the next Office Action and new prior art is found due only to the parameters of the extended Markush search conducted in the next Office Action; and/or 
(3)	Applicants’ claim amendment(s) necessitate new ground(s) of rejection(s).  MPEP 803.02(III)(D) applies here.
Current Status of 16/978,117
This Office Action is responsive to the amended claim-set of September 3, 2020.
Claims 1, 6-9, 11-12, and 14-33 have been examined on the merits.  Claims 1, 6-9, 11-12, 14-15, 17, 20, 24-27, and 31-32 are currently amended.  Claims 16, 18-19, 21-23, 28-30, and 33 are original.
Priority
Applicants identify the instant application, Serial #:  16/978,117, filed 09/03/2020, as a national stage entry of PCT/US2019/021557, International Filing Date: 03/11/2019, which claims Priority from U.S. Provisional Applications:  62/793,567, filed 01/17/2019; 62/720,054, filed 08/20/2018; and 62/641,554, filed 03/12/2018.
Information Disclosure Statement
The information disclosure statements (IDS) submitted on November 9, 2021, are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.
Oath/Declaration
Applicants are currently missing an Oath/Declaration.  An oath/declaration must be filed before this application can be issued.  The deadline to file an oath/declaration is no later than the date the issue fee payment is due to avoid abandonment.  See MPEP 1303.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 6-7, and 11 rejected under 35 U.S.C. 102(a)(1) as being anticipated by ACS (American Chemical Society.  Chemical Abstract Service.  RN 66-71-7.  First made available to public/prior art date/entered into STN:  16 November 1984).
The reference ACS (enclosed with this Office Action) teaches phenanthroline:  
    PNG
    media_image4.png
    311
    368
    media_image4.png
    Greyscale
 , which is a species of embodiment (c)/formula III of base claim 1, wherein Z is –CH; R1 is H; R2a is H; R2b is null; and R7 is null; bonds a and b are each double; R3b and R4b are each null; R3a and R4a are each H; X1 is N; X2, X3, and X4 are each H (which is formula IIIb of claim 6).  This anticipates claims 1, 6-7, and 11.

Conclusion
Claims 8-9, 12, and 14-33 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 1, 6-7, and 11 are not presently allowable as written.
The disposition of these claims, especially the objected claims, will change once Applicants overcome the prior art rejection, above, which will necessitate an extended 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN S KENYON whose telephone number is (571)270-1567. The examiner can normally be reached Monday-Friday 10a-6p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna Jiang can be reached on (571) 272-0627. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOHN S KENYON/Primary Patent Examiner, Art Unit 1625